 Case 1:19-cv-17691-NLH Document 16 Filed 12/29/20 Page 1 of 2 PageID: 582



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MICHAEL PAVLYIK,               :
                               :
          Petitioner,          :    Civ. No. 19-17691 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
PATRICK NOGAN,                 :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Michael Pavlyik
695073
East Jersey State Prison
Lock Bag R
Rahway, NJ 07065

     Petitioner Pro se

Christine A. Hoffman, Acting Gloucester County Prosecutor
Dana R. Anton, Acting Senior Assistant Prosecutor
Office of the County Prosecutor
P.O. Box 623
Woodbury, NJ 08096

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Michael Pavlyik filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254, see ECF No.

1; and

     WHEREAS, Respondent filed its answer on October 8, 2020,

see ECF No. 10; and
 Case 1:19-cv-17691-NLH Document 16 Filed 12/29/20 Page 2 of 2 PageID: 583



     WHEREAS, Petitioner wrote to the Court stating he never

received a copy of the answer.      ECF No. 12.     The Court ordered

Respondent to send a new copy to Petitioner and extended the

time for Petitioner to file his traverse by 30 days after he

received the answer, ECF No. 13; and

     WHEREAS, Petitioner sent a letter to the Court indicting he

received the answer on December 16 and asked the last possible

day to submit his traverse, ECF No. 15.        The Court construes

this as a request for an extension; and

     WHEREAS, Petitioner may have until February 16, 2021 to

submit his traverse.     The traverse must be submitted to prison

officials for mailing by that date,

     THEREFORE, IT IS on this       29th       day of December, 2020

     ORDERED that Petitioner may have until February 16, 2021

to submit any response to prison officials for mailing; and it

is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
